EXHIBIT 10.19.1
 
FIRST AMENDMENT
TO EMPLOYMENT AGREEMENT


THIS AMENDMENT is made as of the 16th day of December, 2008, by and between CBC
NATIONAL BANK (formerly known as and currently doing business as FIRST NATIONAL
BANK OF NASSAU COUNTY), a national banking
association (the “Employer”), and Charles K. Wagner, Jr.,, a resident of the
State of Georgia (the “Executive”).
 
RECITALS:
 
The Employer and the Executive previously entered into an employment agreement,
dated September 4, 2007 (the “Agreement”).  The Employer and the Executive
desire to amend the Agreement for compliance with Section 409A of the Internal
Revenue Code of 1986.


In consideration of the Executive’s continued employment by the Employer and the
mutual agreements hereinafter set forth, the parties hereby agree to amend the
Agreement, effective January 1, 2009, as follows:


1.      By adding the following as flush language to the end of the existing
Section 3.2:


“For purposes of this Section 3.2 and Section 3.3., the Executive shall be
deemed to have terminated employment only if he has a termination of the
employment where either (i) the Executive has ceased to perform any services for
the Employer and all affiliated companies that, together with the Employer,
constitute the “service recipient” within the meaning of Section 409A of the
Internal Revenue Code (the ‘Code’) (collectively, the ‘Service Recipient’) or
(ii) the level of bona fide services the Executive performs for the Service
Recipient after a given date (whether as an employee or as an independent
contractor) permanently decreases (excluding either a decrease as a result of
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the Executive
retains a right to reemployment with the Service Recipient under an applicable
statute or by contract or any other decrease permitted under Code Section 409A)
to no more than twenty percent (20%) of the average level of bona fide services
performed for the Service Recipient (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of service if the Executive has been providing services to the Service Recipient
for less than 36 months).”


2.      By adding the following to the end of the existing Section 3.3.1:


“The pro rata payment of the incentive compensation under Section 4.2 will be
paid within thirty (30) days following the last day of the calendar quarter in
which the Executive’s termination of employment occurs.”


3.      By adding the following new Section 4.8:


“4.8   Reimbursements.  All expenses eligible for reimbursement under this
Section 4 must be incurred by the Executive during the Term to be eligible for
reimbursement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred, nor shall the amount of reimbursable expenses incurred in one taxable
year affect the expenses eligible for reimbursement in any other taxable
year.  The right to a reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.”
 
4.      By inserting the following immediately before the period at the end of
the existing Section 16:


“; provided, however, that demand by the prevailing party shall be made no more
than thirty (30) days following the final resolution of such litigation and the
other party shall pay such costs and expenses to the prevailing party by the
fifteenth (15th) day of the third (3rd) month following the final resolution of
such litigation”


Except as specifically amended hereby the Agreement will remain in full force
and effect as prior to this First Amendment.
 
 
1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this First Amendment as of the date first shown above.
 

 
CBC NATIONAL BANK
           
By:
 /s/ Suellen Garner
     
Signature
      Title               
Suellen Garner
     
Print Name
             
Chariman
      Title                /s/ Charles K. Wagner       Charles K. Wagner  

 
 
2

--------------------------------------------------------------------------------

 
 